Citation Nr: 1242978	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for sleep apnea with periodic limb movement disorder, to include as secondary to the service-connected anxiety reaction.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1954 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the claim of entitlement to service connection for sleep apnea with periodic limb movement disorder, and denied entitlement to a TDIU rating.  

In an October 2012 statement, the Veteran's representative noted that a 30 percent rating was assigned for the service-connected anxiety reaction, and the Veteran "vehemently contends that the current symptoms associated with his anxiety reaction condition presents a greater degree of impairment than the currently assigned evaluation would indicate".  Thus, the issue of entitlement to an increased rating for the service-connected anxiety reaction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran's sleep apnea is related to his active military service or to a service-connected disability.
2. The Veteran's service-connected disabilities include postoperative subtotal gastrectomy and vagotomy for bleeding peptic ulcer, complicated by dumping syndrome, evaluated as 40 percent disabling ,effective from February 1, 1974; anxiety reaction, evaluated as 30 percent disabling, effective from November 7, 2007; bilateral hearing loss, evaluated as 10 percent disabling, effective from November 7, 2007; and tinnitus, evaluated as 10 percent disabling, effective from November 7, 2007.  The Veteran's combined service-connected disability rating is 70 percent, effective from November 7, 2007.  

3. The disability ratings assigned for the Veteran's service-connected disabilities meet the schedular threshold requirements for consideration of the assignment of a TDIU rating. 

4. The competent and probative evidence of record preponderates against a finding that the Veteran's service-connected disabilities are of such a nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012). 

2. The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2008 and October 2008 that fully addressed the notice elements, and was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in each letter cited above, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice; thus, the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

With regard to the duty to assist, the Board notes that VA has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to VA examinations for the sleep apnea claim, the Board notes that the same VA physician conducted the August 2008 and March 2009 VA examinations.  In August 2008, the VA examiner reviewed the claims folder and obtained a history from the Veteran; in addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  With regard to the March 2009 VA examination report, the Board notes that this included an extensive review of the claims folder, and the rendering of several opinions which were supported in the record.  With regard to the TDIU claim, the record shows that in July 2012, in a VA Disability Benefits Questionnaire (DBQ) report, the VA examiner addressed the Veteran's employability with regard to his service-connected psychiatric disorder.  The Board finds that these VA examination reports are all deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to evidence needed and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination in February 2008, the Veteran reported that his sleep was disturbed, that he felt anxious at night, and that he slept a few hours and then woke up and was not able to get back to sleep.  

VA treatment records showed that in March 2008, the Veteran was seen in the mental health clinic and reported he had begun to have insomnia and to be in a daze during the day.  It was noted that his Doxepin had been increased the year prior, and his sleep was a little better.  He reported his wife had sleep apnea, but he did not think he had it.  He reported that he snores, but had no awakening to choking and no witnessed apneas, and awoke refreshed.  The diagnoses included that the Veteran's mood disturbance and insomnia were improved with increased level of Doxepin.  

Private treatment records from Baptist Memorial Hospital revealed a sleep lab report for the Veteran, dated in July 2008, which revealed that the Veteran had been referred to the sleep center for evaluation of insomnia and snoring.  The impression was minimal sleep apnea/hypopnea syndrome, abnormal sleep architecture, and period limb movements disorder.  

On a VA examination in August 2008, it was noted that the Veteran's past medical history included a recent sleep study which diagnosed apnea and restless leg syndrome, and that periodic limb movement was disturbing his sleep.  The VA examiner noted review of the Veteran's sleep study, and noted that the Veteran's sleep had significantly improved with the addition of Klonopin, which helped him with the periodic limb movement disturbing his sleep, and with restless legs.  The examiner noted that the Veteran was able to sleep through the night and woke up feeling refreshed, and with improvement in his sleep, his anxiety symptoms should automatically improve.  The examiner noted that sleep disturbances worsened psychiatric conditions, and that currently, the Veteran's diagnosed sleep condition was treated with Klonopin, which had improvement his sleep.  Finally, the examiner indicated that improved sleep and anxiety with Klonopin would help with the Veteran's employability.  

In a letter dated in August 2008, the Veteran indicated he wished to "apply for increase (sic) Compensation for my anxiety based on the attached sleep study".  At his semi-annual appointment at the Columbus VA clinic, he had reported having trouble getting a full night's sleep, that his nervous condition had become worse, and that his chronic sleep impairment and other symptoms had left him with the inability to make judgment calls.  He indicated that the results of the sleep study were discussed in July 2008 with medical professionals at the Jackson VA Hospital, as well as how the Veteran's anxiety had increased.   

In another sleep lab report from Baptist Memorial Hospital, dated in October 2008, the impressions were mild sleep apnea/hypopnea syndrome with significant symptomatology.  It was also noted that the Veteran appeared to have significant amount of periodic leg movements during his sleep.

On a VA examination report dated in March 2009, it was noted that a c-file review was conducted to answer the question of the interface of the Veteran's sleep study and psychiatric disorder and vice versa.  The VA physician/reviewer noted that one of the questions was whether the Veteran's psychiatric disorder were causing or worsening his sleep condition and visa versa.  The VA physician indicated that to answer this question specifically, the Veteran's minimal apnea findings and periodic limb movement disorder in sleep were of "biological aetiology ie, there is no direct correlation between his service connected 50 year history of anxiety/neurosis and the sleep study findings of age related sleep architectural changes and [the] new onset of minimal sleep apnea and periodic limb movement sleep disorders."  The VA physician noted that the Veteran had a pre-existing neurosis and anxiety disorder, going back 50 years.  The VA physician further indicated that men, as they get older, tend to have a higher prevalence of sleep apnea, periodic limb movement disorder in sleep, and light sleep stages, noting that these three conditions "do not induce anxiety as a direct causation".  It was also noted that the Veteran responded very well to the sleep specialist's trial of Klonopin, which improved his sleep architecture, daytime functioning, and quality of life.  The VA physician noted that improvement of the Veteran's sleep with Klonopin should also improve his anxiety symptoms, was the case with this Veteran.  The VA physician opined that it was very unlikely that the Veteran's psychiatric conditions were causing or were the etiological factors for his biological nature of periodic limb movement disorder in sleep and mechanical nature of his or pharynx leading to mild sleep apnea.  In summary, the VA physician opined that the Veteran's psychiatric condition would not induce:  periodic limp movement disorder in sleep; sleep architectural findings of increased stage 1 and 2, and absence of 3, 4, and REM sleep; or the mechanical nature of his mild sleep apnea.  The VA physician also clarified that the Veteran's reported increased anxiety might be more likely due to social factors rather than the sleep biological factors.  

A VA treatment record dated in June 2009 revealed that the Veteran reported he intended to appeal his claim and requested a medical statement regarding the correlation between his sleep apnea and history of depression and anxiety.  In September 2009 the Veteran reported he felt that his symptoms of anxiety and depression were related to his sleep apnea.  He was given "information on anxiety and depression and its relationship to sleep apnea".  In November 2009, it was noted that the Veteran was requesting additional documentation in his medical records regarding his sleep apnea as it relates to his depression and anxiety.

In a letter dated in August 2009, Lance Bush, D.O. indicated that the Veteran clearly had abnormal sleep architecture, night terrors, and frequent insomnia, and that he had an excessive amount of stage I sleep and frequent fragmented sleep as well.  Dr. Bush indicated that the Veteran had PTSD with associated night terrors, which was related to his time in the Vietnam war.  Dr. Bush opined that the Veteran's excessive stress and PTSD were clearly affecting his sleep architecture.  Dr. Bush indicated that the Veteran "should be given some consideration that [h]is overall sleep condition is related to his PTSD".  Finally, Dr. Bush noted that the Veteran "also has sleep apnea and restless leg syndrome which can also affect his sleep architecture and his overall sleep condition as well".  

On a substantive appeal (VA Form 9) received in October 2009, the Veteran reported that it was "known through the medical field that anxiety and depression increases the occurrence and the severity of sleep apnea and restless leg syndrome".  He also maintained that he had sleep apnea caused by PTSD and elevated anxiety and depression while on active duty in the Air Force.  He reported he did not seek medical care at that time for fear that a mental disorder diagnosis might have a detrimental effect on his military career.  

In a letter dated in April 2010, Dr. Bush basically reiterated the statements from his August 2009 letter, but substituted "anxiety" in place of PTSD.  Therein, Dr. Bush indicated that the Veteran clearly had abnormal sleep architecture, night terrors, and frequent insomnia, and that he had general anxiety with associated night terrors which were related to his time in the Vietnam war.  Dr. Bush opined that the Veteran's excessive stress and anxiety disorder were clearly affecting his sleep architecture.  Dr. Bush opined that it was "likely" that the Veteran had "this condition" while in the military and it went undetected by military doctors.  Dr. Bush indicated that the Veteran "should be given some consideration that [h]is overall sleep condition is related to his general anxiety disorder", and noted that the Veteran "also has sleep apnea and restless leg syndrome which can also affect his sleep architecture and his overall sleep condition as well".  

In a March 2010 hearing, the Veteran testified that during service, years ago, people were not tested for sleep apnea and that it was not something that was well know.  He felt he had sleep apnea in service, but did not know it then.  He thought he was just tired in the afternoon because his anxiety and depression were not allowing him to get a full night's sleep.  He testified he could not really say he had sleep apnea in service, but that most likely he did, and that during service he was told he had extremely loud snoring.  With regard to a TDIU rating, the Veteran testified that his doctor had not made statements to the effect that his anxiety disorder and his post-gastrectomy problems stopped him from being employed.  He indicated that he had his gastritis condition and ulcers under control, but that when he was working, he had a lot of stress, a burning sensation in his stomach, and a lot of flare-ups.  He testified that since he had not been employed, he had been able to maintain.  He also claimed he had to vacate an advancement he had received in a job because of the stress, and that he retired because he could not handle the mental stress.  He testified that he thought the major factor in his unemployability was his anxiety disorder, and that this caused him trouble with understanding and comprehending, focusing, panic attacks, and crying spells due to being overwhelmed.  He testified that he did not have a diagnosis of Alzheimer's disease, but did have problems with his memory due to his psychiatric disorder, and so he had been prescribed a medication used for Alzheimer's disease to help with his memory.

Private treatment records from the Liberty Heart Center showed that in April 2010, the Veteran was seen for a one year follow up appointment, and it was noted that he recently had a sleep study which showed obstructive sleep apnea.

On a substantive appeal (VA Form 9) received in April 2011, the Veteran reported he was being treated for sleep apnea and restless leg syndrome by Dr. Bush, and that Dr. Bush had stated that the Veteran's sleep architecture was affected by his anxiety disorder and that his sleep architecture was also affected by his sleep apnea with restless leg syndrome.  He also claimed that in one of his sessions, a local VA psychiatrist reportedly stated that "sleep apnea robs the brain of oxygen during periods of sleep and that this increased the level of depression during waking hours.  The Veteran acknowledged he was not qualified to make any diagnoses, but felt that his "sleep condition" was related to his anxiety because of the fact that while still on active duty, he was having trouble sleeping and with loud snoring.  The Veteran reported he could not seem to get enough restful sleep to prevent himself from being tired all the time.  With regard to his request for a TDIU rating, the Veteran indicated that he "maintain[ed] unemployability due to [his] deteriorating mental condition".  He reported a 50 year history of elevated anxiety and depression, and taking various prescribed medications.  He claimed his condition had now gotten worse, and he had difficulty in adapting to stressful situations and unprovoked irritability, to include crying spells.  He reported he had problems maintaining social relationships, understanding complex tasks, with his memory retention, and with panic attacks.  He also indicated that these medications did seem to help but he was still unable to function to a level that would allow him to sustain employability.  He also indicated his ability to understand and comprehend had deteriorated to the point that he could not focus on any task regardless of how long.  He claimed that based on his present medical condition and prognosis he would continue to get worse and he felt he was unable to perform work at a level to satisfy an employer.

On a VA examination in July 2012, the diagnoses included generalized anxiety disorder and depression, and the examiner listed the symptoms attributed to the generalized anxiety disorder as including sleep problems.  The examiner indicated that the Veteran's level of occupational and social impairment with regard to all mental disorders was best summarized as:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  On examination, the Veteran reported that after service he worked at Columbus Air Force Base as a mechanic and then in supply, and he reported he liked both of them.  He denied any history of work-related problems.  He retired in 1999, and had not worked since then.  With regard to relevant mental health history, the Veteran reported he began to experience anxiety and depression while in service, and that following Vietnam, his symptoms worsened and he required an ulcer operation.  He also reported he had problems sleeping, and never felt rested when he got up in the mornings.  He reported he received no mental health services during service, but post-service he started receiving mental health services from a private provider starting in 1983, and he was treated with Doxepin which improved his sleep.  The VA examiner noted he was asked to comment on whether the Veteran's service-connected generalized anxiety disorder rendered the Veteran unable to secure and maintain substantial gainful employment.  The VA examiner opined that the Veteran's psychiatric diagnosis did not render him unable to secure and maintain gainful employment.  The VA examiner opined that the Veteran would have some reduced efficiency and periods of inability to completely perform duties, but generally is able to maintain work standards or productivity and efficiency at an expected level.  

III. Service Connection for Sleep Apnea

1. Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Secondary service connection may be established for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the non-service-connected condition, will be service connected.  However, VA will not concede that a non- service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

2. Discussion

The Veteran contends that his sleep apnea had an onset in service, but was not diagnosed until well after service.  He has also generally contended that his sleep apnea and sleep problems are related to his service-connected anxiety reaction.

The Board initially notes that the competent medical evidence of record shows that the Veteran does have a current disability of sleep apnea.  

STRs show no report of or finding of any sleep problems, sleep disorder, or sleep apnea.  As noted above, the Veteran testified that during service he was tired in afternoon and was told he had loud snoring, but claimed that people were not tested for sleep apnea in service and that apnea was not a well know condition at that time.  He testified that he felt he had sleep apnea in service, but did not know it then.  Likewise, as noted above, the competent medical evidence of record shows that the Veteran was not diagnosed with sleep apnea until 2008 - approximately 34 years after his military service.  

What is missing from the record, however, is competent evidence showing that the Veteran's sleep apnea is causally related to service or causally related to a service-connected disability, on either a causation or aggravation basis.  38 C.F.R. §§ 3.303, 3.310.  In that regard, the Board notes that a VA examiner has addressed the etiology of the Veteran's sleep apnea.  On VA examination in March 2009, the examiner opined that the Veteran's minimal apnea findings and periodic limb movement disorder were of biological etiology, and that there was no direct correlation between the Veteran's 50 year history of anxiety/neurosis and the sleep study findings of age-related sleep architectural changes, minimal sleep apnea, and periodic limb movement sleep disorder.  In summary, the VA physician opined that the Veteran's psychiatric condition would not induce:  periodic limb movement disorder in sleep; sleep architectural findings of increased stage 1 and 2, and absence of 3 and 4; or the mechanical nature of his mild sleep apnea.  Because there was a review of the Veteran's claims folder and medical history, and supporting rationale was provided for the opinions rendered, the Board finds that the March 2009 VA examiner's opinion is well reasoned and based on an objective, independent review of the relevant evidence and clinical evaluation.  Thus, the March 2009 VA examination report has the proper factual foundation and, therefore, is entitled to significant probative weight - especially in the absence of any opinion to the contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  

The Board notes while the Veteran did submit letters from Dr. Bush in support of his claim, Dr. Bush's letters discuss the probable etiology of the Veteran's sleep problems (other than apnea), to include, abnormal sleep architecture, night terrors, and frequent insomnia.  With regard to apnea, Dr. Bush merely indicated that the Veteran's sleep apnea and restless leg syndrome could also affect his sleep architecture and his overall sleep condition.  Thus, the Board finds that the opinions rendered by Dr. Bush do not address whether the Veteran's sleep apnea had an onset in service and/or whether his sleep apnea may be related to his service-connected anxiety reaction, on a causation or aggravation basis.

The Board also notes that herein, there have been references made to the Veteran's sleep apnea, as well as to other sleep problems - including abnormal sleep architecture, insomnia, and periodic limb movement.  What is problematic is that these various conditions have been cited somewhat interchangeably, yet, as noted in the various VA examination reports and VA treatment records, they are each distinct problems and/or symptoms, and that some have been attributed to his anxiety reaction disorder, some are of biological etiology, and some of mechanical etiology.  Moreover, the Board notes that the issue on appeal is sleep apnea with restless leg syndrome, and not the other cited sleep problems - including insomnia, abnormal sleep architecture, etc.  Further, while the competent medical evidence of record has clearly shown that the Veteran's service-connected anxiety reaction has caused and/or led and/or aggravated and worsened many of the Veteran's sleep difficulties and sleep problems, there has simply been no competent medical evidence indicating that the Veteran's service-connected anxiety reaction caused his sleep apnea, or that his service-connected anxiety reaction aggravates or worsens his sleep apnea.   

The Board recognizes that the Veteran has sincerely contended that his sleep apnea is related to his service-connected anxiety reaction.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, but the Board does not believe that the etiology of hypertension is subject to lay diagnosis.  Jandreau v. Nicholson, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether current sleep apnea had an onset in service or is related to anxiety reaction, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications.  

The preponderance of the evidence is therefore against the claim of service connection for sleep apnea on both a direct basis and as secondary to the service-connected anxiety reaction.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

3. TDIU rating

The Veteran has essentially contended that his service-connected psychiatric disorder (anxiety reaction) prevents him from obtaining and maintaining substantially gainful employment.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the above percentage requirements, a total rating may be assigned on a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The record reflects that service connection is currently in effect for (1) postoperative subtotal gastrectomy and vagotomy for bleeding peptic ulcer, complicated by dumping syndrome, evaluated as 40 percent disabling ,effective from February 1, 1974; (2) anxiety reaction, evaluated as 30 percent disabling, effective from November 7, 2007; (3) bilateral hearing loss, evaluated as 10 percent disabling, effective from November 7, 2007; and (4) tinnitus, evaluated as 10 percent disabling, effective from November 7, 2007.  This yields a combined 70 percent disability rating, effective from November 7, 2007.  See 38 C.F.R. § 4.25.  Thus, the Veteran does meet the minimum schedular standards for a TDIU rating set forth in 38 C.F.R. § 4.16(a).  

The Veteran essentially maintains that one of his service-connected disabilities, his service-connected anxiety reaction, renders him totally unemployable.  The Board acknowledges the Veteran's assertions, as well as his significant degree of functional impairment due to his service-connected psychiatric disability.  However, the Board also notes that the evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a veteran is unemployed or has difficulty obtaining a job in the available employment marketplace is not enough.  As the Court has emphasized, a high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment (without consideration of his advanced age or of the effects of non-service-connected disabilities), rather than whether he is having difficulty finding employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In his July 2008 formal claim for a TDIU rating (VA Form 21-8940), the Veteran indicated that his anxiety reaction was the service-connected disability that prevented him from securing or following any substantially gainful occupation.  He indicated he had completed high school, and that his last full time employment, as an inventory clerk in the civil service, was at Columbus AFB and ended in March 1999.  He indicated that he left his last job because of his disability, that he became too disabled to work in March 1999 due to anxiety reaction, and that he had not tried to obtain employment since he became disabled.  

A review of the evidentiary record in this case shows that the Veteran has maintained that he is unable to work due to his service-connected anxiety reaction.  He contends that he retired from his last full time job due to his psychiatric condition, claiming that he could not handle the mental stress of working.  However, neither VA or private medical records in the file ascribe an inability to work due solely to any service-connected disability, to include the service-connected psychiatric disability.  For instance, in July 2012, the VA examiner opined that the Veteran's psychiatric diagnosis did not render him unable to secure and maintain gainful employment, and that the Veteran would have some reduced efficiency and periods of inability to completely perform duties, but generally was able to maintain work standards or productivity and efficiency at an expected level.  Likewise, the Board acknowledges that the Veteran's service-connected anxiety reaction is productive of a degree of disability, as indicated by the current 30 percent rating.  However, while the Veteran undoubtedly suffers from psychiatric impairment, the competent evidence of record preponderates against a finding that he is unemployable due to his service-connected psychiatric condition.  Further, with regard to employment, the record reflects that the Veteran reported he retired in 1999 from his work as at Columbus AFB, and, since retirement, has not attempted to obtain employment.  The Board makes this point not to penalize the Veteran for continuing to work up until his retirement; rather, the Veteran is to be commended for finding a job and continuing to work despite the ongoing anxiety and gastric symptoms he reported he was experiencing while working.  

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall psychiatric disability, or his other service-connected disabilities, the evidence of record simply does not support his claim that his service-connected anxiety reaction is sufficient to produce unemployability.  Although his psychiatric disorder exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that (or other) service-connected disability.  To the extent the Veteran is limited by his service-connected psychiatric disability, and any other service-connected disabilities, any such limitation is contemplated in, and is being adequately compensated by, the current disability ratings assigned for each service-connected disability - to specifically include the 30 percent disability rating currently assigned for the service-connected anxiety reaction.  Accordingly, for reasons set forth above, a TDIU rating is not warranted.  38 C.F.R. § 4.16(b). 


ORDER

Service connection for sleep apnea is denied.

Entitlement to a TDIU rating is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


